                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   UNITED STATES OF AMERICA
                                                           Case No. 3:20-CR-21
           v.
                                                           JUDGE VARLAN / POPLIN
   ANMING HU


                        NOTICE OF INTENT TO PURSUE A RETRIAL
                        AND REQUEST FOR A STATUS CONFERENCE

         Pursuant to the Court’s Order directing the government to file a status update regarding a

  retrial (Doc. 123), the United States of America hereby files this notice of intent to retry the

  defendant. The United States respectfully requests the Court hold a status conference to discuss

  scheduling the retrial.

         Respectfully submitted on July 30, 2021.

                                                         FRANCIS M. HAMILTON III
                                                         ACTING UNITED STATES ATTORNEY

                                                 By:     s/ Casey T. Arrowood
                                                         Casey T. Arrowood
                                                         Assistant United States Attorney
                                                         TN BPR# 038225
                                                         800 Market Street, Suite 211
                                                         Knoxville, TN 37902
                                                         (865) 545-4167
                                                         Casey.Arrowood2@usdoj.gov

                                                 By:     s/ Matthew J. McKenzie
                                                         Matthew J. McKenzie
                                                         Trial Attorney
                                                         NY Bar #4791513
                                                         U.S. Department of Justice
                                                         National Security Division
                                                         950 Pennsylvania Ave., N.W.
                                                         Washington, D.C. 20530
                                                         (202) 514-7845
                                                         Matthew.Mckenzie@usdoj.gov



Case 3:20-cr-00021-TAV-DCP Document 125 Filed 07/30/21 Page 1 of 1 PageID #: 2250
